          Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



  THERESA RICHARDSON, et al.,

                           Plaintiffs,                 Civil Case No. 20-cv-02262 (EGS)

              v.

  DONALD J. TRUMP, in his official
  capacity as President of the United States, et
  al.,

                           Defendants.




        MEMORANDUM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
          TO ENFORCE AND MONITOR COMPLIANCE WITH PRELIMINARY
       INJUNCTION AND REQUEST FOR EXPEDITED BRIEFING AND HEARING



BERG & ANDROPHY                                OF COUNSEL:

David H. Berg                                  Kathryn Page Berg
(Admitted pro hac vice)                        120 West 45th Street, 38th Floor
Joel M. Androphy                               New York, NY 10036
D.D.C. Bar No. 999769                          (Admitted pro hac vice)
James W. Quinn                                 Tel: (646) 766-0073
(Admitted pro hac vice)
Bronwyn M. James
(Admitted pro hac vice)
120 West 45th Street, 38th Floor
New York, NY 10036
Tel: (646) 766-0073

Attorneys for Plaintiffs




                                                   1
           Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 2 of 15




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

BACKGROUND ............................................................................................................................ 3

          A.         The Court Enjoined the July 2020 Policy
                     Changes Regarding Late and Extra Trips ............................................................... 3

          B.         Defendants Fail To Comply with the Court’s
                     Order, as Evidenced by Their Own Data ................................................................ 4

          C.         Defendants’ Belated Efforts to Comply Fall Short of this Court’s Orders ............. 6

ARGUMENT .................................................................................................................................. 7

          A.         There Is, At a Minimum, a “Significant Question” Regarding
                     Defendants’ Noncompliance with the Court’s Preliminary Injunctions ................. 8

          B.         Defendants Must Immediately Provide Updated, Current
                     Data to Allow Plaintiffs and the Court to Assess the Need
                     for Further Equitable Relief Before Election Day .................................................. 9

CONCLUSION ............................................................................................................................. 10
         Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 3 of 15




                                          TABLE OF AUTHORITIES

Cases

Abdi v. McAleenan, 2019 WL 19153063 (W.D.N.Y. Apr. 30, 2019) ............................................ 8

Cal. Dep’t of Social Servs. v. Leavitt, 523 F.3d 1025 (9th Cir. 2008) ............................................ 7

Damus v. Nielsen, 328 F.R.D. 1 (D.D.C. 2018 ............................................................................... 7

Heredia Mons v. Wolf, 2020 WL 4201596 (D.D.C. July 22, 2020) ............................................... 8

NAACP v. USPS, 2020 WL 5995032 (D.D.C. Oct. 10, 2020) ................................................ 1, 3, 4

New York v. Trump, 2020 WL 5763775 (D.D.C. Sept. 27, 2020) .......................................... 1, 3, 4

Vote Forward v. DeJoy, 2020 WL 5763869 (D.D.C. Sept. 28, 2020)................................ 1, 3, 4, 5




                                                             ii
         Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 4 of 15




         Plaintiffs Theresa Richardson, Christopher Carroll, Gina Arfi, and Aida Zygas

(collectively, “Plaintiffs”), by and through their undersigned attorneys, respectfully seek relief

from this Court to compel and monitor compliance with the Court’s preliminary injunctions

barring Defendants Donald J. Trump, Louis DeJoy (“DeJoy”), and United States Postal Service

(“USPS” and, collectively, “Defendants”) from continuing to enforce policy changes that have

caused a dramatic drop in the number of late and extra trips at USPS (the “July 2020 Policy

Changes”).1 In light of Defendants’ failure to clearly reverse those Policy Changes, Plaintiffs

seek the prompt production of data to assess Defendants’ compliance and a hearing on Tuesday,

October 27—a week before Election Day—to ascertain whether additional equitable relief will

be necessary. This motion is being filed concurrently in certain related cases pending before this

Court.

         For several weeks, Defendants failed to take any action in response to the Court’s Orders

in the Parallel Litigation, the first of which was issued on September 27, because they believed

“there wasn’t anything to change.” USPS’s data confirms their non-compliance. Through

October 15, the most recent date for which USPS has produced data, the number of late and extra

trips has remained depressed, far below the levels that predated the July 2020 Policy Changes.

Likewise, as of the week of October 3, on-time service scores remained several points below

their pre-July 2020 levels. And although USPS belatedly issued some additional

communications to USPS employees in the last few days—none of which unequivocally

rescinded the July 2020 Policy Changes that curtailed the use of late and extra trips—Defendants


1
  See Order, ECF No. 64; see also Order, New York v. Trump, No. 20-cv-2340 (EGS) (hereinafter
“New York”), (D.D.C. Sept. 27, 2020), ECF No. 51; Order, Vote Forward v. DeJoy, No. 20-cv-
2405 (EGS) (hereinafter “Vote Forward”) (D.D.C. Sept. 28, 2020), ECF No. 31; Order, NAACP
v. USPS, No. 20-cv-2295 (EGS) (hereinafter “NAACP”), (D.D.C. Oct. 10, 2020), ECF No. 31
(collectively, the “Parallel Litigation”).
        Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 5 of 15




have rejected Plaintiffs’ request for daily data reporting on service scores and late and extra trips,

which is critical to evaluating the effect of these recent communications and Defendants’

compliance with this Court’s injunction. Defendants object on the grounds that Plaintiffs’

request is unduly burdensome, but the type of data Plaintiffs seek is consistent with what

Defendants have shown the ability to generate both prior to and during the Parallel Litigation.

Moreover, given Defendants’ foot-dragging and failure to clearly reverse the July 2020 Policy

Changes, they cannot reasonably complain about the inconvenience of having to demonstrate

their compliance. Furthermore, producing this data is consistent with Defendants’ own stated

interests—ensuring timely delivery of Election Mail.

       There are less than two weeks until Election Day. Every day until then, hundreds of

thousands of voters will be attempting to obtain and return their mail-in and absentee ballots.

There is an urgent need for prompt action to remedy Defendants’ failure to comply with the

Court’s injunction and to ensure that the unlawful July 2020 Policy Changes have not

compromised the timely delivery of mail. Plaintiffs therefore request that the Court (1) schedule

a hearing for Tuesday, October 27—one week before Election Day—and (2) require

Defendants to produced updated, current data regarding mail delivery timelines no later than 12

hours before that hearing, so that Plaintiffs and the Court can assess what further equitable relief

is necessary to ensure compliance with this Court’s preliminary injunctions in this case and the

Parallel Litigation. Plaintiffs further request that the Court order Defendants to produce the same

data on a daily basis, going forward.

       Plaintiffs ask that the Court expedite briefing of this motion, directing Defendants to

submit their opposition brief by Friday, October 23 at 5:00 p.m.




                                                  2
          Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 6 of 15




                                           BACKGROUND

          A.      The Court Enjoined the July 2020 Policy
                  Changes Regarding Late and Extra Trips

          Beginning on September 27, 2020, this Court issued a series of preliminary injunctions in

the four related cases in the Parallel Litigation, including this one, challenging the July 2020

Policy Changes implemented by Defendants.2 The Court found that Defendants’ July 2020

Policy Changes aimed at reducing the number of late and extra trips would impose undue

burdens on Plaintiffs’ and other voters’ constitutional right to vote, and that absent injunctive

relief, Plaintiffs faced irreparable harm. See Memorandum Opinion, Dkt. No. 65; see also

Memorandum Opinion, New York, 2020 WL 5763775 (D.D.C. Sept. 27, 2020); Memorandum

Opinion, Vote Forward, 2020 WL 5763869 (D.D.C. Sept. 28, 2020); Memorandum Opinion,

NAACP, 2020 WL 5995032 (D.D.C. Oct. 10, 2020). The Court unequivocally “ORDERED that

pursuant to the Order, USPS are HEREBY ENJOINED from enforcing the Late/Extra Trips

Policy . . .” (Order, ECF No. 64, at 13)

          In opposing Plaintiffs’ motion, USPS insisted that they had not “banned” late and extra

trips. (See Defs. Resp. to Pls.’ Mot. for Prelim. Inj. (“Resp.”), ECF No. 55, at 19 n.6); see also

Vote Forward, ECF No. 21, at 19 n.6; New York, ECF No. 30, at 25; NAACP, ECF No. 21, at 18

n.6. But USPS acknowledged that upon discussing the matter with Defendant Louis DeJoy

(“DeJoy”), senior executives, including Robert Cintron (“Cintron”), USPS’s Vice President of

Logistics drafted and distributed a set of “guidelines” regarding the use of late and extra trips

(the “Cintron Guidelines”). (See Resp. at 18); Tr. of August 24, 2020 Hearing before House

Comm. on Oversight and Reform (attached as Ex. A) at 56, 183 (stating that DeJoy made only


2
    See supra n.1.
3
    This Court entered similar orders in the other cases in the Parallel Litigation. See supra n. 1.

                                                    3
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 7 of 15




“one change” in early July: he “asked the team to run the trucks, transportation on time and

mitigate extra trips.”); see also Vote Forward, ECF No. 21, at 18–19; New York, ECF No. 30, at

18; NAACP, ECF No. 21, at 18. And Defendants have not and cannot dispute that the

communication of the Cintron Guidelines was immediately followed by a sharp decline in on-

time service scores and late and extra trips. (See Resp. at 19); see also Vote Forward, ECF No.

21, at 19–20; New York, ECF. No. 30, at 19; NAACP, ECF No. 21, at 18–19.

       The Court’s decision acknowledged Defendants’ position that “late or extra trips are not

‘banned,’” but “continue ‘at a reduced level.’” Richardson, 2020 WL 5969270, at *2 (quoting

Suppl. Cintron Decl., ECF No. 55-3, ¶ 4); see also Vote Forward, 2020 WL 5763869, at *2

(same); New York, 2020 WL 5763775, at *2 (same); NAACP, 2020 WL 5995032, at *3 (same).

The Court also considered additional operational instructions and guidelines that USPS adopted

on September 21, 24, and 25 and submitted for the Court’s consideration. See, e.g., Richardson,

2020 WL 5969270, at *2 (quoting Notice of Suppl. Materials, Ex. A, ECF No. 62-1 at 4

(September 21 guidelines)); see also Vote Forward, 2020 WL 5763869, at *2; New York, 2020

WL 5763775, at *2 (same); NAACP, 2020 WL 5995032, at *3 (same).4 Those materials

confirmed to USPS employees that late and extra trips were not banned but did not advise USPS

employees that the Cintron Guidelines were otherwise inoperative. By granting Plaintiffs’

motion, the Court made clear that these attempts at clarification were inadequate.

       B.      Defendants Fail To Comply with the Court’s
               Order, as Evidenced by Their Own Data

       For over two weeks after the Court’s initial order enjoining the July 2020 Policy

Changes, Defendants made no efforts to comply because, they contend, Defendants “did not ban


4
  Defendants attached the September 21, 24, and 25 USPS guidelines as Exhibits A, B, and C,
respectively, to their Notice of Supplemental Materials. See ECF Nos. 62-1, 62-2, 62-3.

                                                4
        Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 8 of 15




[late trips and extra trips]” and thus “there wasn’t anything to change.” Tr. of Deposition Robert

Cintron, dated Oct. 15, 2020 (“Cintron Dep. Tr.”), at 158:24-159:15 (attached as Ex. B) Indeed,

Cintron, in his capacity as USPS’s 30(b)(6) representative, who had authored and released the

Cintron Guidelines, stated at his deposition late last week that “we have not rescinded the

guidelines” issued in July regarding late and extra trips—effectively flouting the Court’s rulings.

(Id. at 91:16-93:9; see also id. at 76:23-77:2 (“Q. So it’s fair to say that the Cintron Guidelines

remain in effect at the Postal Service? A. They do.”))

       The relevant data confirm Defendants’ failure to comply with the Court’s injunctions. As

the Court noted in its Opinion, “the August 29, 2020 service score [88.04%] was 3.56 percentage

points lower than the pre-policy average” of 91.6% from January 4, 2020 to July 4, 2020. Vote

Forward, 2020 WL 5763869, at *2 (citing Suppl. Decl. of Justin Grimmer, dated Sept. 20, 2020,

¶ 5, Vote Forward (Sept. 20, 2020), ECF No. 24-2 (attached as Ex. K)). Since then, USPS’s

weekly on-time service scores have dropped even lower—to 84.23% on September 19, 85.97%

on September 26, and 86.15% on October 3, the most recent week for which data is available.

See National Service Scores at 1 (attached as Ex. C); see also Cintron Dep. Tr. at 132:10-23.

More granular, district-level service scores show the same picture: 92.5% of the USPS districts

had lower service scores than the six-month average from before the July 2020 Policy Changes.

See Suppl. Decl. of Justin Grimmer, dated Oct. 18, 2020, ¶¶ 6, 12, New York, ECF No. 59-23

(attached as Ex. D).

       Furthermore, the number of extra and late trips taken each day continue to fall far short of

pre-policy levels. By USPS’s own admission, there were far fewer extra trips between October

1 and 10 (around 500-700 per day) than the period preceding the policy changes in July (ranging

from 1,900-2,400 trips per day). See March 1 through October 11 Extra Trips Data (attached as



                                                  5
        Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 9 of 15




Ex. E); Cintron Dep. Tr. at 126:9-127:13. Similarly, there were far fewer late trips from

October 1 to October 11 (approximately 2,000 trips per day) compared to the number of late trips

from June 1 to July 10 (3,000-5,000 trips per day). See March 1 through October 11 Late Trips

Data (attached as Ex. F); see also Cintron Dep. Tr. at 121:16-123:6. In fact, as of mid-October,

the number of late and extra trips per day has merely recovered to the numbers from immediately

after the July 2020 Policy Changes. See Cintron Dep. Tr. at 123:11-23 (late trips); id. at 127:5-

24 (extra trips). More recent data up until October 15 confirms this continuing drop in the

number of extra and late trips. See Daily Late and Extra Trips October 1, 2020 – October 15,

2020 (attached as Ex. G).5

       C.      Defendants’ Belated Efforts to Comply Fall Short of this Court’s Orders

       From October 13 to 20—more than two weeks after the Court granted the first

preliminary injunction in these cases—USPS issued a series of additional memos and stand-up

talks to its employees.

       On Friday, October 16, Cintron emailed regional vice presidents and managers, along

with a two-part “Stand-Up Talk” to be posted on each facility. See Decl. of Joshua Colin, dated

Oct. 16, 2020 (“Colin Decl.”), Pennsylvania v. DeJoy, No. 20-cv-4096 (October 16, 2020), ECF

No. 76-5, ¶ 17; see also id., Ex. 2 (Mandatory Stand-Up Talk, Part I and II). Cintron’s email

“reinforce[d] what [he] believe[s] recent communications from HQ have already made clear: The

guidelines provided to field operations in July regarding late and extra trips set no hard


5
  Cintron, USPS’s 30(b)(6) representative, explained that the Columbus Day holiday accounted
for the increase in extra trips on October 11 and 12. See Cintron Dep. Tr. at 125:9-126:5
(“Usually around holidays we got a big push. We certainly did this holiday in terms of getting
prepared and cleaned up, heading into one of the busiest weeks for us. So we would have
authorized a lot of extras. There was a lot of extra planning.”). This momentary increase is not
indicative of the overall trend. Indeed, the number of extra trips decreased to the 700s by
October 14 and 15. See Ex. G. Recent data confirms approximately 2,000 late trips per day
from October 1 to October 15. Id.

                                                 6
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 10 of 15




limitations on these trips, as made clear by a recently circulated Stand-Up Talk (attached).” Id.

¶ 17. The email went on to note that the July 2020 “guidelines may provide an effective tool for

addressing any questions managers may have concerning when to run lates and extras,” while

noting that “they should not be read in a manner that conflicts with the attached Stand-Up Talk.”

Id. (emphasis in original). The attached Stand-Up Talk, in turn, stated that “[t]ransportation, in

the form of late and extra trips is authorized and shall be used where reasonably necessary to

meet service standards and service performance targets,” and that “[t]he Postal Service shall use

extra trips to meet service commitments, except when not feasible.” Id., Ex. 2 at 3.

       USPS also issued two memoranda specific to Election Mail, on October 13 and October

20—more than two and three weeks, respectively, after the first preliminary injunction issued by

this Court. The October 13 memorandum again “reiterate[d]” that “late and extra trips are not

banned.” Id., Ex. 1 at 3. As with Defendants’ other communications, it failed to state that the

Cintron Guidelines were rescinded, revoked, or suspended. It did, however, state that “late and

extra trips that would facilitate the on-time delivery of Election Mail are authorized and

encouraged.” Id.6 An October 20, 2020 memorandum (attached as Ex. I) detailed specific plans

to support the handling of Election Mail that are “expected to be executed by local management

between October 26 and November 24 . . .” Ex. I at 2.

                                          ARGUMENT

       The Court has “inherent power to enforce its judgments,” pursuant to which it may order

limited discovery. Damus v. Nielsen, 328 F.R.D. 1, 3–4 (D.D.C. 2018) (quoting Cal. Dep’t of

Social Servs. v. Leavitt, 523 F.3d 1025, 1033–34 (9th Cir. 2008)). This is appropriate when


6
 See also Colin Decl., Ex. 2, at 4 (Oct. 16, 2020 Mandatory Stand-Up Talk stating that “[l]ate
and extra trips and overtime should be used when they would facilitate the expeditious delivery
of Election Mail”).

                                                 7
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 11 of 15




“significant questions regarding noncompliance [with a court order] have been raised.’” Id.; see

also Abdi v. McAleenan, 2019 WL 1915306, at *3 (W.D.N.Y. Apr. 30, 2019); Heredia Mons v.

Wolf, 2020 WL 4201596, at *2 (D.D.C. July 22, 2020).

       A.      There Is, At a Minimum, a “Significant Question” Regarding
               Defendants’ Noncompliance with the Court’s Preliminary Injunctions

       Here, the evidence before the Court is, at a minimum, sufficient to raise the question of

whether Defendants have complied with the Court’s Orders. Defendants readily conceded that

they did not believe this Court’s preliminary injunctions required them to do anything. They

admit, at least as of October 15, that they had not rescinded the very Policy Changes instituted in

July 2020 that dramatically curtailed the use of late and extra trips. And their own data shows

that at least as of October 3, the most recent available data, they remained far below pre-July

levels in terms of on-time mail delivery and the use of late and extra trips. Indeed, USPS’s on-

time service scores are now 2 percent lower than the late August levels that the Court considered

in issuing its injunctions, and nearly 10 percent below USPS’s performance goals. See Ex. C at 1

(most recent scores 86.15% for week of Oct. 3); Ex. K, Suppl. Grimmer Decl. ¶ 3, Vote

Forward, ECF No. 24-2 (“The September 10th USPS press release asserts that, for the week of

August 29th, the Service Score for first-class mail is 88.04%. The postal service described this

Service Score as an ‘uptick in service performance.’”).

       It remains, at best, uncertain whether Defendants’ belated communications to USPS

employees over the past week will actually reverse this fall-off that was precipitated by the July

2020 Policy Changes. First, none of the additional guidance has communicated that the

Late/Extra Trip Policy is no longer operative. Rather, Defendants’ additional guidance

documents each “reiterate” the communications that were sent prior to this Court’s order. Colin

Decl., Ex. 1 (Oct. 13 memorandum); see also id., Ex. 2 (Oct. 16 Stand-Up Talks); Ex. I (Oct. 20


                                                 8
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 12 of 15




memorandum). Second, though USPS offers some concrete plans for Election Mail, many of

these guidelines and plans are not “expected to be executed by local management” until October

26, a mere week before the election. See Ex. I at 2.

       B.      Defendants Must Immediately Provide Updated, Current
               Data to Allow Plaintiffs and the Court to Assess the Need
               for Further Equitable Relief Before Election Day

       Moreover, the only way for Plaintiffs and the Court to assess whether the recent

communications are having any effect on mail delivery timelines is to obtain current data on

service scores, late and extra trips, and other mail delivery metrics. USPS’s systems

automatically collect information on extra and late trips on a daily basis. Cintron Dep. Tr. at

24:16-25:21. Indeed, last Friday, Defendants produced the late and extra trip information for

every day the of the prior week up to the day before the production—they just have declined to

produce that daily information each day. See Ex. G. Defendants have the ability to track service

scores over three-day intervals. Ex. C at 1 (reporting service score data in 3-4 day intervals for

June 27, July 1, and July 4). And USPS tracks various data and information specifically related

to Election Mail. See, e.g., Tr. of Deposition of Robert Justin Glass, dated Oct. 16, 2020

(attached as Ex. J), at 166:21-167:7 (“we monitor through the data that we are seeing, but we

marry that up against the actual feedback from the ballot monitors that we have. . . and we

provide daily feedback on that to our plant managers and division directors”); id. at 114:20-117:2

(explaining that USPS will track and receive reports regarding “extraordinary measures”—such

as upgrading Election Mail to priority mail express, “delivering ballots on Sunday,” and

conducting “special deliveries”—during October 26 to November 4).

       It is therefore critical that Defendants provide immediate and, going forward, daily data

updates for extra and late trip deliveries, and daily (or, at minimum, every three days) updates for

on-time delivery scores, so that the Plaintiffs and the Court can evaluate the extent to which
                                                 9
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 13 of 15




additional equitable relief is necessary to ensure that Defendants have fully rescinded the July

2020 Policy Changes and to avoid the irreparable harm that led to the Court’s preliminary

injunctions in the first place. Plaintiffs have made multiple attempts in the past week to obtain

this data from Defendants. Defendants have refused to produce it on the grounds that it would be

unduly burdensome to provide, but the type of data Plaintiffs seek is consistent with what USPS

has shown the ability to generate, as noted above. Moreover, given Defendants’ foot-dragging

and their clear failure to reverse the Policy Changes that this Court enjoined, they are in no

position to complain about the inconvenience caused by having to produce this data.

       Given that there are less than two weeks before Election Day, Plaintiffs request that the

Court (1) schedule a hearing for Tuesday, October 27—one week before Election Day—and (2)

require Defendants to produced updated, current data regarding mail delivery timelines no later

than 12 hours before that hearing, so that Plaintiffs and the Court can assess what further

equitable relief is necessary to ensure compliance with the Court’s preliminary injunctions.

Plaintiffs further request that the Court order Defendants to produce the same data on a daily

basis, going forward.

                                         CONCLUSION

        For the foregoing reasons, the Court should grant Plaintiffs’ Motion to Enforce

Preliminary Injunction and enter the attached proposed order.




                                                 10
      Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 14 of 15




Dated: Washington, D.C.
       October 22, 2020
                                          Respectfully submitted,

                                          BERG & ANDROPHY

                                           /s/ David H. Berg
                                          David H. Berg
                                          (Admitted pro hac vice)
                                          Joel M. Androphy
                                          D.D.C. Bar No. 999769
                                          James W. Quinn
                                          (Admitted pro hac vice)
                                          Bronwyn M. James
                                          (Admitted pro hac vice)
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          Tel: (646) 766-0073

                                          Attorneys for Plaintiffs

                                          OF COUNSEL:

                                          Kathryn Page Berg
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          (Admitted pro hac vice)
                                          Tel: (646) 766-0073




                                     11
       Case 1:20-cv-02262-EGS Document 66-1 Filed 10/22/20 Page 15 of 15




                                CERTIFICATE OF SERVICE

       I certify that, on October 22, 2020, I electronically transmitted the attached motion and

accompanying exhibits using the CM/ECF system for filing and transmittal of a Notice of

Electronic Filing to all CM/ECF registrants for this case.




Dated: Washington, D.C.
       October 22, 2020                        /s David H. Berg




                                                12
